UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4007


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEFFREY GRANT PRYSOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:11-cr-00171-HMH-1)


Submitted:   June 14, 2012                 Decided:   June 21, 2012


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.  Stepp,  Assistant  Federal   Public  Defender,
Greenville, South Carolina, for Appellant. Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jeffrey Grant Prysock appeals from his convictions and

110-month      sentence        imposed    pursuant            to    his     guilty      plea    to

possession of marijuana with intent to distribute and possession

of a firearm and ammunition by a convicted felon.                                     Appellate

counsel    has    filed    a     brief    pursuant         to      Anders    v.    California,

386 U.S. 738       (1967),    in    which       he    asserts      that    there      are    no

meritorious       issues        for    appeal,          but     questions         whether      the

district court erred by applying a four-level enhancement for

possessing a firearm in connection with another felony offense

pursuant to U.S. Sentencing Guidelines Manual § 2K2.1(b)(6)(B)

(2010).     Neither Prysock nor the Government has filed a brief.

We affirm.

              Section      2K2.1(b)(6)(B)               provides      for     a      four-level

enhancement “[i]f the defendant used or possessed any firearm or

ammunition       in    connection      with        another         felony    offense.”          We

review the application of this enhancement under the clearly

erroneous standard of review.                      United States v. Jenkins, 566
F.3d 160,    163      (4th    Cir.     2009).          “[T]he       purpose      of    Section

2K2.1(b)(6) [is] to punish more severely a defendant who commits

a separate felony offense that is rendered more dangerous by the

presence of a firearm.”                Id. at 164 (internal quotation marks

omitted).



                                               2
              A firearm is used or possessed “in connection with”

another felony offense if it “facilitated, or had the potential

of facilitating,” the offense.                   USSG § 2K2.1 cmt. n.14(A); see

Jenkins,      566   F.3d     at    162-63.         “[I]n     the    case    of     a    drug

trafficking      offense     in     which    a     firearm    is    found     in       close

proximity      to   drugs,     .    .   .   application        of    [the    four-level

enhancement] is warranted because the presence of the firearm

has the potential of facilitating another felony offense. . . .”

USSG § 2K2.1 cmt. n.14(B); see Jenkins, 566 F.3d at 163.

              Here, a firearm was found on the same sofa as the

marijuana.      In addition, ammunition for two different types of

firearms was also found in the apartment.                      Prysock admitted to

possession of the firearm and ammunition and possession with

intent to distribute the marijuana.                    In addition, the record

supported the conclusion that guns had been recently discharged

into Prysock’s apartment in an apparent robbery attempt.                                 In

light    of   the   physical       proximity      between     the   firearm      and     the

drugs and the recent violence at the apartment, the district

court did not clearly err in applying the four-level enhancement

under USSG § 2K2.1(b)(6). *             See Jenkins, 566 F.3d at 163 (noting




     *
       We also note that Prysock did not dispute the relationship
between the ammunition and the drugs or provide any explanation
as to the ammunition.



                                             3
that a firearm can dangerously embolden the actor to possess

drugs or provide protection for the drugs).

            In accordance with Anders, we have thoroughly reviewed

the   record   and     find     no    meritorious      issues   for   appeal.

Accordingly, we affirm Prysock’s convictions and sentence.                  This

court requires that counsel inform Prysock in writing of his

right to petition the Supreme Court of the United States for

further review.      If Prysock requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move this court for leave to withdraw from

representation.      Counsel's motion must state that a copy thereof

was served on Prysock.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the     court   and   argument    would   not   aid    the

decisional process.

                                                                      AFFIRMED




                                       4